               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

 JOHNSON FINANCIAL GROUP,
 INC.,

                       Plaintiff,                    Case No. 20-CV-1319-JPS

 v.

 PATRICK MCGILL,                                                     ORDER

                       Defendant.


1.     INTRODUCTION

       On August 27, 2020, Defendant Patrick McGill (“McGill”) removed

the above-captioned case initiated by Plaintiff Johnson Financial Group,

Inc. (“JFG”) from state court to this Court. (Docket #1). On September 8,

2020, McGill moved to dismiss the case pursuant to Federal Rule of Civil

Procedure 12(b)(2) for lack of personal jurisdiction. (Docket #7). That

motion is fully briefed, and, for the reasons stated herein, the motion will

be denied.

2.     STANDARD OF REVIEW

       Under Federal Rule of Civil Procedure 12(b)(2), a party may move to

dismiss on the ground that the court lacks jurisdiction over him. Fed. R. Civ.

P. 12(b)(2). A plaintiff bears the burden of establishing personal jurisdiction

when the defendant contests it. N. Grain Mktg., LLC v. Greving, 743 F.3d 487,

491 (7th Cir. 2014). However, in cases such as this one, where the matter is

decided on a motion to dismiss and without an evidentiary hearing, a

plaintiff “need only make out a prima facie case of personal jurisdiction.” Id.

(quoting Hyatt Int’l Corp. v. Coco, 302 F.3d 707, 713 (7th Cir. 2002)). “Personal

jurisdiction must be established separately with respect to each claim and
each defendant.” Jefferson Elec., Inc. v. Torres, No. 09-C-465, 2009 WL

4884379, at *1 (E.D. Wis. Dec. 10, 2009).

       Unlike some other challenges to a plaintiff’s complaint, when

questions of personal jurisdiction arise, a court may consider affidavits and

other evidence outside of the pleadings. Purdue Rsch. Found. v. Sanofi–

Synthelabo, S.A., 338 F.3d 773, 782 (7th Cir. 2003). Indeed, a court may

“accept as true any facts contained in the defendant’s affidavits that remain

unrefuted by the plaintiff.” GCIU-Emp. Ret. Fund v. Goldfarb Corp., 565 F.3d

1018, 1020 n.1 (7th Cir. 2009). Nevertheless, the court will “accept as true all

well-pleaded facts alleged in the complaint and resolve any factual disputes

in the affidavits in favor of the plaintiff.” Purdue, 338 F.3d at 782; Felland v.

Clifton, 682 F.3d 665, 672 (7th Cir. 2012).

3.     RELEVANT FACTS AND PROCEDURAL HISTORY

       JFG is a financial management company that offers personal and

commercial banking, insurance, and wealth management services. (Docket

#1-1 at 5). Johnson Wealth, Inc. (“JWI”) is a registered investment advisor

(“RIA”) and a wholly-owned subsidiary of JFG, with its principal place of

business in Milwaukee, Wisconsin. (Id.) The “Pilot Program” is a group

within JWI that provides wealth management services tailored to

commercial airline pilots across the United States. (Id.) The Pilot Program’s

wealth management services include preretirement planning, such as 401K,

life insurance, and risk management. (Id.)

       On January 30, 2015, Cleary Gull Advisors, Inc. (which JFG would

later acquire), hired McGill as a Retirement Consultant in Milwaukee,

Wisconsin. (Id.) When JFG acquired Clearly Gull, Inc., McGill continued in

his sales role in the Pilot Program. (Id.) On March 28, 2016, McGill entered

into an agreement in connection with his employment with JFG (the


                                  Page 2 of 13
“Agreement”). (Id.) The Agreement contained a non-solicitation provision

that restricted McGill from soliciting JFG’s clients and employees. (Id. at 5–

6).

        Additionally, as a member of the Pilot Program, McGill was subject

to its client-relationship and portfolio-management procedures. (Id. at 6).

Under such procedures, the Pilot Program’s Retirement Consultants are

charged with soliciting and securing relationships with prospective clients

and acting as the initial contact for prospective clients. (Id.) Once a client

relationship is established, the account relationship is transitioned to a

Relationship Manager, who takes over as the primary contact for a client.

(Id.) The Relationship Manager is then responsible for the day-to-day

communications with the client, as well as the maintenance of the client’s

financial and retirement plan. (Id.) A Portfolio Manager is also assigned to

the new client account and is responsible for the client’s investment

portfolio and asset allocation. (Id.) At this point, a Retirement Consultant

no longer provides any services to or communicates with the client. (Id. at

6–7).

        Both Relationship Managers and Portfolio Managers take advantage

of JFG’s cloud-based management system, “Maximizer.” (Id. at 7). The

information stored on Maximizer pertains to JFG’s clients across the United

States. (Id.) It includes names, addresses, correspondence, and financial

information, as well as proprietary financial planning processes and

investment philosophies. (Id.)

        In 2018, after two years of employment with JFG in Milwaukee,

McGill moved from Milwaukee to Oceanside, California. (Id.) JFG provided

McGill a $15,000 stipend to move from Wisconsin to California, which

McGill agreed to reimburse to JFG if he voluntarily terminated his


                                 Page 3 of 13
employment with JFG within two years of his relocation. (Id.) From

California, McGill continued to work for JFG in the same role. (Id.) He

reported to a supervisor in Milwaukee, and he received regular paychecks

from Wisconsin. (Docket #10 at 3). In April 2019, McGill was promoted to

be a Vice President Wealth Advisor. (Docket #10-3 at 3). In a memorandum

conveying this promotion, he was told he would receive additional

vacation benefits and would have to sign a non-solicitation agreement. (Id.)

       In July 2019, McGill attended a two-day training program sponsored

by JFG in Delafield, Wisconsin. (Docket #1-1 at 7). After the second day of

training, McGill met with Chuck Allison (“Allison”), a Vice President and

Relationship Manager at JFG and a member of the Pilot Program. (Id.) JFG

alleges that, during the meeting, McGill informed Allison that he was

thinking of starting his own firm and that he wanted Allison to join his firm.

(Id.) McGill told Allison he believed that they could make more money at

their own firm. Allison informed McGill that he did not want to leave JFG.

(Id. at 8). Then, in February 2020, McGill again approached Allison with the

idea of forming their own firm. (Id.)

       JFG believes that, during at least the last year of his employment,

McGill intentionally and deliberately maintained close contact with clients

whose business he had originally secured for JFG but whose accounts were

supposed to be transitioned to Relationship and Portfolio Managers. (Id.)

JFG believes McGill’s purpose was to stay close to those clients and cause

them to view McGill as their primary financial advisor, thereby interfering

with the clients’ relationships with JFG. (Id.) JFG alleges that McGill

circumvented the Pilot Program’s processes and procedures by selectively

updating, misrepresenting, and excluding information from numerous

client accounts in Maximizer. (Id.) This also may have included McGill


                                Page 4 of 13
offering off-brand financial advice to clients. (Id. at 9). JFG maintains that

some of these clients were residents of Wisconsin. (Docket #10 at 3).

       Eventually, JFG alleges, McGill began advising certain clients of his

plans to leave JFG months before he actually resigned. (Docket #1-1 at 10).

This advice turned into McGill soliciting clients to move their business from

JFG to McGill’s new firm. On May 22, 2020, McGill resigned from JFG. (Id.

at 11). He began new employment with Howard Capital Management, Inc.

(“Howard”), a firm with its principal place of business in Roswell, Georgia.

(Id.) This resignation was within two years of his relocation; accordingly,

JFG demanded that McGill return the relocation stipend. (Id. at 11–12).

       Upon McGill’s arrival at Howard, Howard began offering

management services to commercial airline pilots—McGill was hired to

begin this program. (Id. at 11). Two days after McGill began working for

Howard, numerous JFG clients received paperwork to transfer their

accounts from JFG to Howard. (Id.) By June 3, 2020, three clients had

terminated their relationships with JFG and transferred their accounts to

Howard. (Id.) Together, these clients’ portfolios were worth approximately

$3.4 million. (Id.)

       JFG believes that a total of twelve clients have or will terminate their

relationships with JFG and transfer their accounts to Howard. (Id. at 12).

This brings the total loss of accounts to an estimated $14.2 million. (Id.)

Additionally, McGill has not returned the $15,000 relocation stipend to JFG.

(Id.) JFG brought suit in Wisconsin court against McGill for two counts of

breach of contract (one for violation of the non-solicitation provision, the

other for violation of the relocation stipend agreement), one count of breach

of fiduciary duty, one count of tortious interference with contract, and one

count of misappropriation of trade secrets. (Id. at 11–15). McGill then


                                 Page 5 of 13
removed the action from state court to this Court, (Docket #1), and moved

to dismiss for lack of personal jurisdiction, (Docket #7).

4.     ANALYSIS

       Personal jurisdiction refers to a court’s power over parties, in

contrast to subject-matter jurisdiction, which is a court’s power over certain

types of claims. When, as here, a federal court exercises diversity

jurisdiction over a case, it will exercise personal jurisdiction over a

nonresident defendant only if a court of the state in which the federal court

sits could do so. Giotis v. Apollo of the Ozarks, Inc., 800 F.2d 660, 665 (7th Cir.

1986). In Wisconsin, this normally entails a two-part analysis, in which a

court first asks whether the state’s long-arm statute encompasses a

defendant’s conduct, and second, considers whether exercising personal

jurisdiction would comport with principles of due process. Id.

       4.1     Wisconsin’s Long-Arm Statute

       Under Wisconsin's long-arm statute, “a plaintiff can establish

personal jurisdiction by showing either specific or general jurisdiction.”

Kubin-Nicholson Corp. v. Gillon, 525 F. Supp. 2d 1071, 1073 (E.D. Wis. 2007).

“Specific jurisdiction generally exists when the litigation arises out of the

defendant’s contacts with Wisconsin and applies even to a defendant who

has otherwise had only minimum contacts with Wisconsin.” Id. General

jurisdiction, on the other hand, “requires that a defendant have more

substantial contacts with Wisconsin but authorizes a court to entertain any

action against the defendant regardless of its subject matter.” Id. When

applying the Wisconsin long-arm statute, a federal court must “defer to the

Wisconsin court’s interpretation of the statute and . . . liberally construe it

in favor of exercising jurisdiction.” Norkol/Fibercore, Inc. v. Gubb, 279 F.

Supp. 2d 993, 995 (E.D. Wis. 2003). The Wisconsin long-arm statute


                                  Page 6 of 13
“provides jurisdiction to the full extent provided by due process.” Id. Here,

Plaintiff argues that this Court has specific jurisdiction under Wisconsin

Statute section 801.05(8) and general jurisdiction over Defendant under

Wisconsin Statute section 801.05(1)(d). (Docket #10 at 5).

       Section 801.05(8) provides that a court in Wisconsin may maintain

personal jurisdiction

       [i]n any action against a defendant who is or was an officer,
       director or manager of a domestic corporation or domestic
       limited liability company where the action arises out of the
       defendant's conduct as such officer, director or manager or
       out of the activities of such corporation or limited liability
       company while the defendant held office as a director, officer
       or manager.

Wis. Stat. § 801.05(8). In other words, section 801.05(8) “treats a manager of

a Wisconsin corporation as having consented to the state’s jurisdiction.”

Kubin-Nicholson Corp., 525 F. Supp. 2d at 1074 (finding a court had specific

jurisdiction under section 801.05(8) over an out-of-state defendant

employed as a manager for a Wisconsin corporation).

       In the present case, JFG alleges that McGill was a vice president at

JFG. JFG states that McGill was hired in 2016 as a Retirement Consultant

and was subsequently promoted to Vice President Wealth Advisor on April

1, 2019, several months after he moved to California. (Docket #1-1 at 5; #10

at 6). In support, JFG provides the memorandum sent to McGill informing

him that he was being promoted to Vice President Wealth Advisor, (Docket

#10-3 at 3); this memorandum informed McGill that he would be receiving

additional vacation days and would be required to sign a non-solicitation

agreement, (id.). JFG also submits affidavits from its employees, such as the

Vice President of Senior Human Resources, affirming McGill’s position as

an “Officer Wealth Advisor/Retirement Consultant” and subsequently a


                                Page 7 of 13
Vice President Wealth Advisor. (Id. at 1–2; #10-1 at 1–2). JFG alleges that, as

an officer and a vice president, McGill had authority, obligations,

expectations, and responsibilities above and beyond those of other JFG

employees. (Docket #10 at 6).

       McGill urges the Court to disregard JFG’s statements and affidavits

about McGill’s title and job description as being unsupported and lacking

sufficient detail and because McGill refutes the statements made therein.

(Docket #13 at 10–13). McGill also attaches to his reply brief an affidavit in

which he attests that that he was never informed of the specific job duties

that came with his promotion to Vice President Wealth Advisor. (Docket

#13 at 12; #14).

       The burdens of the parties, as well as the Court’s role in evaluating

the parties’ submissions, is summarized by the following:

       The precise nature of the plaintiff’s burden depends upon
       whether an evidentiary hearing has been held. When the
       district court holds an evidentiary hearing to determine
       jurisdiction, the plaintiff must establish jurisdiction by a
       preponderance of the evidence. However, when the district
       court rules on a defendant’s motion to dismiss based on the
       submission of written materials, without the benefit of an
       evidentiary hearing . . . the plaintiff need only make out a
       prima facie case of personal jurisdiction. In evaluating
       whether the prima facie standard has been satisfied, the
       plaintiff is entitled to the resolution in its favor of all disputes
       concerning relevant facts presented in the record.

Purdue, 338 F.3d at 782 (internal quotations and citations omitted).

       McGill argues that (1) JFG has not shown the specifics of McGill’s

duties as a vice president, and (2) McGill was not responsible for those

unspecified duties. To the extent that McGill wishes to argue that his title

as Vice President did not actually impute upon him the responsibilities of

an officer, director, or manager, such that he would be covered under

                                  Page 8 of 13
section 801.05(8), he has offered no argument or case law. JFG has provided

evidence that McGill was promoted to Vice President—a promotion that

came with new benefits of employment as well as an obligation to sign a

non-solicitation agreement—and affidavits stating that he was, in fact, a

Vice President with heightened responsibilities. Plaintiff has made a prima

facie showing, and the Court is unconvinced by McGill’s briefing that such

a showing is insufficient.

       The Court finds that McGill falls within the coverage of section

801.05(8) of Wisconsin’s long-arm statute. Thus, the Court need not address

whether the Court has general jurisdiction over McGill and will turn to

considerations of Due Process.

       4.2    Due Process

       The Due Process Clause of the Fourteenth Amendment protects a

defendant from being haled into court in a state where he has no

meaningful connections. Burger King Corp. v. Rudzewicz, 471 U.S. 462, 464

(1985). Due process requires that, for personal jurisdiction to exist over a

nonconsenting, out-of-state defendant, the defendant must have “certain

minimum contacts with it such that the maintenance of the suit does not

offend ‘traditional notions of fair play and substantial justice.’” Int’l Shoe

Co. v. State of Wash., Office of Unemployment Comp. & Placement, 326 U.S. 310,

316 (1945) (quoting Milliken v. Meyer, 311 U.S. 457, 463 (1940)). If a party

meets the requirements of the long-arm statute, there is a rebuttable

presumption that constitutional due process is also satisfied. Kubin-

Nicholson Corp., 525 F. Supp. 2d at 1073.

       When the Court is proceeding under specific personal jurisdiction,

the standard for determining whether such jurisdiction comports with due

process “may be condensed to three essential requirements:”


                                 Page 9 of 13
        (1) the defendant must have purposefully availed himself of
       the privilege of conducting business in the forum state or
       purposefully directed his activities at the state, Burger King,
       471 U.S. at 472 . . .; (2) the alleged injury must have arisen from
       the defendant's forum-related activities, id.; and (3) the
       exercise of jurisdiction must comport with traditional notions
       of fair play and substantial justice, Int’l Shoe, 326 U.S. at 316,
       66.

Felland, 682 F.3d at 673.

       4.2.1   Conduct “purposefully directed” at the forum state

       McGill’s contacts with Wisconsin are as follows. He began his

employment with a Wisconsin-based employer in 2016 while he lived in

Wisconsin. The Wisconsin-based employer, JFG, then permitted McGill to

work from California and funded his move. Once in California, McGill’s

relationship with JFG in Wisconsin remained largely the same: he reported

directly to a supervisor located in Wisconsin; he traveled to Wisconsin on

JFG business; he continued to receive the benefits of his employment with

JFG (e.g., paychecks from Wisconsin, subscriptions to news services and

professional networking tools, and license renewal fees). McGill also used

JFG property (a laptop) to conduct his job. McGill continued to provide

investment management services under JFG’s status as an RIA, something

McGill—who is not individually registered as an RIA with the Securities

and Exchange Commission—could not have done but for JFG’s status as

such. These contacts continued until McGill resigned in May 2020, shortly

before this suit commenced. Further, some of McGill’s alleged bad conduct

seems to have been directed toward clients in Wisconsin.1


       1McGill argues that the Court should not accept these facts for purposes of
this Order because JFG has failed to meet its burden as it relies on declarations,
(Docket #10-1, #10-2, #10-3, #10-4), which McGill urges are “conclusory and
otherwise devoid of facts.” (Docket #13 at 9). However, as noted earlier, “when the

                                  Page 10 of 13
       The facts in this case are comparable to those in Kubin-Nicholson

Corp., 525 F. Supp. 2d 1071. There, the defendant-employee was sued for

“breach[ing] his employment contract and wrong[ing] plaintiff in other

ways by working clandestinely with a competitor.” Id. at 1073. The court

held that the defendant had substantial contacts with Wisconsin where:

       [the defendant] voluntarily sought and obtained employment
       from plaintiff, which is located in Wisconsin, and then
       nurtured and maintained an employee-employer relationship
       with plaintiff for twenty-three years. During this period, [the]
       defendant had numerous contacts with Wisconsin. He
       initiated weekly, sometimes daily, telephone and e-mail
       contacts with plaintiff in Wisconsin; used [the] plaintiff’s
       corporate computer network, the server for which is located
       in Wisconsin; received a regular paycheck from Wisconsin;
       and attended business meetings in Wisconsin about four
       times each year. He reported directly to . . . [the] plaintiff’s
       president and CEO in Wisconsin, rather than to anyone in
       New York.

Id. at 1074.

       McGill, through his employment with JFG, has shared in the many

benefits that Wisconsin offers to its businesses. See id. (“Defendant’s

employment-related contacts highlight the fact that as a long-time

employee of a Wisconsin company, defendant shared in the many benefits

that Wisconsin offers to its businesses.”). McGill cannot now avoid

litigation in the state from which he has received such benefits.




district court rules on a defendant’s motion to dismiss based on the submission of
written materials, without the benefit of an evidentiary hearing . . . the plaintiff
need only make out a prima facie case of personal jurisdiction.” Purdue, 338 F.3d at
782 (internal quotation and citation omitted). And, “[i]n evaluating whether the
prima facie standard has been satisfied, the plaintiff is entitled to the resolution in
its favor of all disputes concerning relevant facts presented in the record.” Id.
(internal quotation and citation omitted).

                                   Page 11 of 13
       4.2.2   Injury “arises out of” the defendant’s contacts with the
               forum state

       JFG has also sufficiently argued that the claims brought in this suit

arise out of McGill’s conduct as a vice president of JFG, a Wisconsin

company. The counts in this suit concern McGill’s alleged violations of the

non-solicitation agreement he entered into with JFG as a term of his

promotion to Vice President Wealth Advisor, as well as the duties he had

toward JFG. Moreover, JFG alleges that some of McGill’s alleged bad

conduct seems to have been directed toward JFG’s clients in Wisconsin, and

some of his communications with those clients occurred while he was in

Wisconsin. These contacts “bear on the substantive legal dispute between

the parties [and] relate to the operative facts of the case.” GCIU-Emp. Ret.

Fund, 565 F.3d at 1024.

       4.2.3   Traditional notions of fair play and substantial justice

       The following factors are relevant in determining whether the

exercise of personal jurisdiction over an out-of-state defendant would

offend traditional notions of fair play and substantial justice: “the burden

on the defendant, the forum State’s interest in adjudicating the dispute, the

plaintiff's interest in obtaining convenient and effective relief, the interstate

judicial system’s interest in obtaining the most efficient resolution of

controversies, and the shared interest of the several States in furthering

fundamental substantive social policies.” Burger King, 471 U.S. at 477.

       Certainly, the burden of litigation on McGill is greater if he is

required to litigate this matter in Wisconsin rather than California—but this

is the only factor McGill points to in his favor. (Docket #8 at 21). JFG

sufficiently alleges that McGill repeatedly violated a contract with a

Wisconsin corporation, violated his duty of loyalty as an officer of that



                                 Page 12 of 13
corporation, tortiously interfered with the corporation’s contacts with its

clients, and misappropriated the corporation’s trade secrets, all while

employed by that Wisconsin corporation. This suit is precisely the kind of

case that Wisconsin has an interest in providing a convenient forum for its

residents. Litigating this matter in Wisconsin is clearly more convenient for

JFG. The remaining factors are neutral, as McGill seems to admit. (Id.)

5.     CONCLUSION

       Based on the above, the Court finds that McGill has sufficient

contacts with Wisconsin as to allow to the Court to maintain personal

jurisdiction over him. The Court will deny McGill’s motion to dismiss,

(Docket #7).

       Accordingly,

       IT IS ORDERED that Defendant Patrick McGill’s motion to dismiss

(Docket #7) be and the same is hereby DENIED.

       Dated at Milwaukee, Wisconsin, this 25th day of May, 2021.

                                   BY THE COURT:



                                   ____________________________________
                                   J. P. Stadtmueller
                                   U.S. District Judge




                               Page 13 of 13
